                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

JAMES GLENN WILDER,                     )
                                        )
             Petitioner,                )
                                        )
      v.                                )                  CV 118-157
                                        )
GREGORY C. DOZIER, Commissioner,        )
Georgia Department of Corrections,      )
                                        )
             Respondent.                )
                                   _________

                                          ORDER
                                          _________

       Petitioner has failed to file a response to Respondent’s motion to dismiss, and the Court

is reluctant to rule on this motion without first hearing from Petitioner. (Doc. no. 11.) Under

Loc. R. 7.5, failure to respond to a motion generally indicates that the motion is unopposed;

nevertheless, the Court recognizes that Petitioner is acting pro se in this litigation and that

Respondent’s motion is dispositive in nature. Therefore, the Court ORDERS Petitioner to file

a response to the motion to dismiss within fourteen days of this Order. Thereafter, the Court

will rule on the motion, and if Petitioner still fails to respond, the Court will deem the motion

unopposed. See Loc. R. 7.5.

       SO ORDERED this 7th day of December, 2018, at Augusta, Georgia.
